Title: From Benjamin Franklin to Sartine: Three Letters, 16 August 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


I.
Sir,Passy, Augt. 16. 1780.
I received the Letter your Excellency did me the Honour of writing to me the 14 Instant relating to some foreign Seamen which had been engaged for the Madame of Granville, but are now with Capt. Jones. The Demand of the Owners of that privateer seems to be just; and I shall write by the first Post to Capt. Jones to give them satisfaction either by returning The Seamen, or reimbursing the advances, as those Owners shall Chuse. With great Respect, I am &c.
M. De Sartine.
 
II.
Sir,Passy, Augt. 16. 1780.
M. Macreery, An American Merchant now in France, is desirous of prosecuting the following Plan of Commerce in Order to furnish North America with the Manufactures of France. He proposes to load his Ships with Provisions and Lumber proper for your Islands, to take their produce in Exchange and bring the Same to France returning to North America with the Value in manufactures. He requests a Permission for this Circuitous Trade, and that it may be carried on in North American Vessels, as such, paying no other Duties than these usually paid by French Subjects. If consistent with the Laws and Interests of this kingdom, he may be favoured with such a Permission, I wish it may be granted to him, with great Respect, I am, Sir
  
III.
Sir,Passy, Augt. 16 1780.
I have just received a Letter from Capt. Conklin of the Brig Whim, fitted out at New-London a Port of the United States, and belonging to one of their Subjects, acquainting me that the said Brigantine unfortunately ran on Shore in the Night of the 22d. past near la Tranche on the Coast of Poitou, but is got onto the isle de Rhé where She is repairing her Damages. That the Admiralty there, have taken Possession of her and the Cargo & detain the same, till they shall receive Orders from the Conseil des Prizes, to restore them, as the Cargo of Tobacco is wetted, and will suffer more, if not Speedily taken care of, the said Captain requests I would endeavour to obtain the Dispatch of that Order. I send herewith the Papers that have been transmitted to me, by which the Property & Consignment are manifested; and I beg the favour of your Excellency to expidite the Orders that the Conseil des Prizes shall judge right to be given on this occassion. With great Respect, I am &c
M. De Sartine.
